Appeal by plaintiff from an order which denied a motion to vacate an order marking the action off the General Calendar of the Trial Term of the Supreme Court in Kings County and placing it on a Deferred Calendar, made in pursuance of subdivision (bb) of rule 2 of the Kings County Supreme Court Rules. Order reversed, without costs, and motion granted, without costs. The action is ordered restored to its regular position on the General Calendar. In view of the affidavit of the physician who treated the plaintiff, which was in nowise contradicted, the case should not have been placed on the Deferred Calendar. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.